El Juez Peesidente Se. Quiñones
emitió la opinión del tribunal.
Yisto el presente recurso gubernativo interpuesto por el Abogado Don Gabriel Guerra y Acosta, á nombre de Don Angel Ma. Méndez, contra nota denegatoria del Registrador de la Propiedad de Ponce á inscribir una escritura de compra-venta.
Resultando: Que por escritura pública otorgada en esta capital, ante el notario de la misma, Don Julio César González y González, en 15 de octubre del año próximo pasado, Don Eduardo Acha y Caamaño, por sí y como apoderado de su esposa Doña Mercedes Gavarain y Besosa, según el que M confiriera en la ciudad de Ponce el 23 de octubre de 1902 ante el Notario Don Manuel León, con facultades expresas para comprar y vender bienes de todas clases, vendió real y efec-tivamente á Doña Dolores Goicochea y Alvarez, por conducto de su apoderado Don Manuel G. Gonzalez, un solar con casa, sitos en la calle de Vives, barrio 2a., de la misma ciudad de Ponce, que le correspondía en propiedad, en unión de su *204citada esposa Doña Mercedes G-avarain y Besosa, eii precio y cantidad de 1,400 dollars, que recibió el vendedor ante el no-tario y testigos instrumentales en el acto del otorgamiento de la escritura.
Resultando: Qué presentada ésta en el registro de la pro-piedad de aquella ciudad, en unión de una copia testimoniada del poder conferido al Don Manuel G. González por los espo-sos Don Angel María Méndez y Añeses y Doña Dolores Goi-cocliea y Alvarez, ante el notario de Ponce, Don Gustavo Ro-dríguez y Acevedo, en 9 de octubre último, especial para que, representando á los esposos otorgantes, concurriera al otor-gamiento de la escritura que á favor de ellos habían de hacer Doña Mercedes Gavarain y Besosa y su legítimo esposo Don Eduardo Acha, vecinos de esta ciudad de San Juan, sobre venta de una casa y solar-, radicados en la calle de Vives, de la misma ciudad de Ponce, marcada con el número 40 del Go-bierno, y para que en el acto del otorgamiento .dé la escritura pagara á los vendedores el precio ajustado y cpnvenido de 1,400 dollars y aceptara á nombre de sus poderdantes, la venta referida, y recibiera y firmara la escritura, con todas las cláu-sulas necesarias al efecto; y que solicitada la inscripción de dicha escritura, la denegó el registrador por los motivos con-signados en la nota que puso al pié de dicho documento, la que, copiada á la letra, dice así:
“Denegada, la inscripción del precedente documento, porque la adquisición realizada por Don Manuel G. González en virtud del poder que le confirieron los esposos Don Angel María Méndez y Añases y Doña Dolores Goicochea y Alvarez, es distinta de la que comprende el mandato especial que éstos le otorgaron; y porque las diferencias que se observan entre la discripción que se hace de la finca en el registro y la que del título resulta, hacen dudosa su identificación; y tomada en su lugar anotación preventiva por cuatro meses al folio 238 vuelto del tomo 122 de esta ciudad, finca No. 1954 duplicado, anotación letra “A”. — Ponce y octubre 24 de 1906.”
Resultando: que contra esta nota interpuso el abogado Don Gabriel Guerra, á nombre de Don Angel María Méndez, *205el presente recurso, gubernativo para que se revocara elidía nota y se ordenara al registrador la inscripción de la escri-tura.
Considerando: Que con arreglo al artículo 1621 del Código Civil Revisado, en armonía con el 1719 del antiguo, “en la ejecución del mandato, ha de arreglarse el mandatario á las instrucciones del mandante”; y que siendo especial el poder conferido á Don Manuel G. González por los esposos Don Angel María Méndez y Añeses y Doña Dolores Goicochea y Alvarez para recibir, á nombre de ambos esposos, la escritura de venta que habían de otorgarles Doña Mercedes Gavarain y Besosa y su legítimo esposo Don Eduardo Acha, de la casa y solar de la calle de Yives á que se refiere dicho poder, no ha podido, sin faltar á las instrucciones que recibiera de sus poderdantes, aceptar la escritura de la casa y solar de que se trata, á nombre sólo de Doña Dolores Goicochea y Alvarez, cuando debió ser á nombre de ambos esposos, como decía el poder, y por consiguiente que no habiéndose ajustado el apo-derado Don Manuel G. González al cumplimiento de las ins-trucciones de sus poderdantes, adolece la escritura de que se trata de un defecto insubsanable que impide su inscrip-ción en el registro de la propiedad.
Vistos el artículo citado del Código Civil vigente; el 65 dé-la Ley Hipotecaria y el 110 del Reglamento.
Se confirma la nota del Registrador de la Propiedad de Ponce denegatoria de la inscripción de la expresada escritura, y devuélvasele, en unión de los demás documentos presenta-dos, con copia certificada de la presente resolución, para su conocimiento y demás efectos que procedan con arreglo á derecho.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.